ACCEPTED
                                                                                          04-15-00245-CR
                                                                              FOURTH COURT OF APPEALS
                                                                                   SAN ANTONIO, TEXAS
                                                                                    10/2/2015 10:18:49 AM
                                                                                           KEITH HOTTLE
                                                                                                   CLERK

                                  No. 04-15-00245-CR

                                     IN THE                              FILED IN
                                                                  4th COURT OF APPEALS
                           FOURTH COURT OF APPEALS                 SAN ANTONIO, TEXAS
                                    OF TEXAS                      10/02/15 10:18:49 AM
                             AT SAN ANTONIO, TEXAS                  KEITH E. HOTTLE
                                                                          Clerk


JULIO ALEJANDRO ZUNIGA                                                 APPELLANT

V.

THE STATE OF TEXAS                                                       APPELLEE



                     MOTION TO WITHDRAW AS COUNSEL


TO THE HONORABLE JUSTICES OF THE FOURTH COURT OF
APPEALS OF TEXAS:

          COMES NOW, JULIO ALEJANDRO ZUNIGA, the Appellant in the above

styled and numbered cause, through the undersigned counsel, pursuant to Texas

Rules of Appellate Procedure 6.1, 6.5, 10.1(a) and 10.2, and files this motion to

withdraw as counsel for the Appellant. In support of this motion, undersigned

counsel respectfully shows the following:

     I.      The factual basis for this motion:

          The trial court appointed attorney Michael Young, in his capacity as Chief

Public Defender of Bexar County, Texas, to represent the Appellant in this case. The


                                            1
case was assigned to the undersigned attorney while he was employed as an

Assistant Public Defender with the Appellate Unit of the Bexar County Public

Defender’s Office. The undersigned attorney entered his appearance as lead counsel

for the Appellant by filing the docketing statement in this case.

      On September 24, 2015, the undersigned attorney was abruptly fired by Chief

Public Defender Michael Young and is no longer employed by the Bexar County

Public Defender’s Office. The undersigned attorney offered to continue to represent

the Appellant in this case, but Mr. Young refused and said the Public Defender’s

Office would “keep” its cases. Mr. Young told the undersigned to leave the office

immediately. The undersigned attorney was not allowed to access his former work

computer or electronic files, and has no access to the physical file that he created for

this case. He also cannot receive any emails that this Court may have sent to his

former Bexar County email address, including any notices or orders relating to this

case. In short, the undersigned can do no further work in this case.

      Within a few hours after being fired, the undersigned attorney met in person

with the Honorable Clerk of the Court, Keith Hottle, to explain that he could take no

further action in this case despite the pending deadline for filing the Appellant’s

brief. The undersigned provided the same information by letter the next day.

      One week later, the undersigned still listed as lead counsel in this case per the


                                           2
Court’s website. Despite being listed as lead counsel, someone else, presumably

Chief Public Defender Michael Young, filed a motion for an extension of time to file

the appellant’s brief. That motion was granted by this Court.

         To avoid being held accountable for any further delay in this case, and also to

avoid being held accountable for some other person’s filings or similar actions,

taken without the undersigned attorney’s knowledge or consent even while he is still

listed as lead counsel on this Court’s website, the undersigned now must formally

move to withdraw as counsel for the Appellant. All of these facts are within the

personal knowledge of the undersigned attorney.

   II.      Required contents of a motion for leave to withdraw:

         Rule 6.5(a) of the Texas Rules of Appellate Procedure requires the

withdrawing attorney to provide the following information:

   (1) The appellant’s brief is due to be filed on November 20, 2015.

   (2) The appellant’s last known address is: Julio Alejandro Zuniga, #01961551,

         Telford Unit, 3899 HWY 98, New Boston, TX 75570.

   (3) A copy of this motion was mailed to the Appellant via Certified Mail, Return

         Receipt Requested, Article No. 7010 1870 0003 3825 1383

   (4) The Appellant was informed that he could object to this motion, and also

         informed that the undersigned attorney no longer works for the Bexar County


                                            3
       Public Defender’s Office.

   III.   The undersigned attorney will accept appointment in this case:

       If appointed by the trial court, the undersigned attorney will continue to

represent the Appellant in this case, but only if the Appellant consents and the Bexar

County Public Defender’s Office is removed as counsel of record.

                                      PRAYER

       THEREFORE, undersigned counsel for the Appellant prays that this Court

temporarily abate this appeal and remand this case to the trial court for a hearing on

this motion. As always, the Appellant also asks this Court to grant all such relief as is

fair and just.


                                         Respectfully submitted,

                                         RICHARD B. DULANY, JR.
                                         Texas Bar No. 06196400
                                         Attorney at Law
                                         P.O. Box 782524
                                         San Antonio, TX 78278
                                         (210) 373-2303
                                         (210) 444-9070 fax
                                         richarddulany@gmail.com

                                         /s/ Richard B. Dulany, Jr.
                                         ___________________________________
                                         RICHARD B. DULANY, JR.

                                         ATTORNEY FOR APPELLANT


                                           4
             CERTIFICATE OF SERVICE AND COMPLIANCE

      The undersigned does hereby certify that a copy of the above motion was

delivered by electronic service to the Appellate Section of the State’s Attorney:

Nicholas A. LaHood, Criminal District Attorney, Bexar County District Attorney’s

Office, Appellate Section, 101 W. Nueva St., Suite 710, San Antonio, Texas 78205,

on October 2, 2015. The word count is 805.

                                       /s/ Richard B. Dulany, Jr.
                                       ___________________________________
                                       RICHARD B. DULANY, JR.




                                          5